37 So.3d 982 (2010)
SOBEACH RENTALS, INC., etc., et al., Appellants,
v.
SHELBORNE OCEAN BEACH HOTEL, etc., Appellee.
No. 3D10-407.
District Court of Appeal of Florida, Third District.
June 30, 2010.
Eric M. Glazer and Scott R. Shapiro, Hollywood, for appellants.
Samuel A. Persaud, Homestead, and Manuel J. Mari, Coral Gables, for appellee.
Before SHEPHERD, SUAREZ, and ROTHENBERG, JJ.
*983 PER CURIAM.
Upon review, we reverse the order granting a temporary injunction in this case against My South Beach Getaway, Inc. because the trial court (1) failed to specify reasons for entry of the order, including the likelihood of irreparable harm, the unavailability of an adequate remedy at law, substantial likelihood of success on the merits, and considerations of the public interest, see Angelino v. Santa Barbara Enters., LLC, 2 So.3d 1100, 1103 (Fla. 3d DCA 2009); and (2) failed to require the Association to give bond, as required by Florida Rule of Civil Procedure 1.610.
Reversed and remanded for further proceedings.